DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-22 are pending wherein claims 1-17, 19 and 21-22 are currently under examination and claims 18 and 20 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected processing of a stainless steel self-passivating metal (claim 18) and a non-elected processing of a titanium-based alloy (claim 20). Applicant’s election of claims 1-17, 18 and 21-22 were made without traverse in the Response filed on February 28, 2022. Additionally, the nitriding species has been withdrawn from further consideration without traverse pursuant 37 CFR 1.142(b) as being drawn to a non-elected surface hardening process.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regard to claim 19, claim 19 depends on claim 18, which recites “wherein the self-passivating metal is a stainless steel” and then claim 19 recites “wherein the stainless steel is one of: 10 to 40 wt.% Ni and 10 to 35 wt.% Cr;
a nickel-based, cobalt-based or manganese-based alloy containing 10 wt.% or more chromium; and a titanium-based alloy.”. Claim 19 recites alloys that are not stainless steels and is therefore broader than claim 18 and therefore fails to further limit claim 18
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-17, 19 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,604,832. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regard to instant claim 1, claim 1 of U.S. Patent No. 10,604,832 discloses a process for activating a workpiece for subsequent low temperature carburizing, nitrocarburizing or nitriding, the workpiece being made from a self passivating metal and having one or more surface regions which define a Beilby layer as a result of a previous metal shaping operation, the process comprising exposing the workpiece to contact with vapors produced by heating an oxygen-free nitrogen halide salt to a temperature which is high enough to convert the oxygen-free nitrogen halide salt to vapors, the 
In regard to instant claim 2, claim 14 of U.S. Patent No. 10,604,832 discloses wherein the oxygen-free nitrogen halide salt is ammonium chloride, ammonium fluoride, guanidinium chloride, guanidium fluoride, pyridinium chloride, pyridinium fluoride or mixtures thereof. The Examiner notes that each of these would have a halide ion. 
In regard to instant claim 3, claim 2 of U.S. Patent No. 10,604,832 discloses wherein at least some nitriding or carbonitriding of the workpiece occur simultaneously without contacting the workpiece with an additional nitrogen containing compound for the nitriding or nitrocarburizing process. 
In regard to instant claims 4-6, instant claims 9-12, instant claims 16-17 and instant claims 21-22, claims 3, 8-9 and 14-15 of U.S. Patent No. 10,604,832 disclose wherein the workpiece is contacted with an additional nitrogen containing compound for achieving nitriding or carbonitriding and during the activating the workpiece would be exposed to N/C compounds such as urea, acetamide and formamide and the oxygen-free nitrogen halide salt is ammonium chloride, ammonium fluoride, guanidinium chloride, guanidinium fluoride, pyridinium chloride, pyridinium fluoride or mixtures thereof. 
In regard to instant claims 7-8, claims 5 of U.S. Patent No. 10,604,832 indicates that the additional nitrogen containing compound is contacted with the workpiece at the same time activation begins; claim 6 of U.S. Patent No. 10,604,832 indicates wherein the workpiece is contacted with said vapors during the entire time when the workpiece is being contacted with said addition nitrogen containing compound; and claim 7 of U.S. Patent No. 10,604,832 indicates that the workpiece with said vapors terminates before contact with said additional nitrogen containing compound ends. 

In regard to instant claim 15, claim 13 of U.S. Patent No. 10,604,832 discloses wherein the oxygen-free nitrogen halide salt is in the form of a particulate solid, and further wherein the workpiece is contacted with said vapors by coating the workpiece to a temperature which is high enough to vaporize this particulate solid. 
In regard to instant claim 19, claim 16 of U.S. Patent No. 10,604,832 discloses wherein the substrate would be a stainless steel with 10 to 40 weight percent nickel and 10 to 35 weight percent chromium; a nickel based alloy, a cobalt based alloy or a manganese based alloy containing 10 weight percent or more chromium; and a titanium based alloy

Claims 1-2, 4, 9, 16-17, 19 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,214,805. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regard to instant claims 1 and 22, claim 1 of U.S Patent No. 10,214,805 discloses a process for activating a workpiece for subsequent low temperature carburizing, nitrocarburizing, or nitriding, the workpiece being made from a self passivating metal and having one or more surface regions which define a Beilby layer as a result of a previous metal shaping operation, the process comprising exposing the workpiece to contact with vapors produced by heating an oxygen-free nitrogen halide salt to a temperature which is high enough to convert the oxygen-free nitrogen halide salt to vapors, the workpiece being exposed to these vapors at an activating temperature which is below a temperature at which nitride and/or carbide precipitates form for a time sufficient to activate the workpiece. 

	In regard to instant claim 2, claim 2 of U.S. Patent No. 10,214,805 discloses wherein the oxygen-free nitrogen halide salt is an is an ionic compound which (1) includes a halide anion that provides the oxygen-free nitrogen halide salt with a room temperature solubility in water of at least 5 moles/liter, (2) contains at least one nitrogen atom, (3) contains no oxygen, and (4) vaporizes when heated to a temperature of 350⁰C at atmospheric pressure. 
	In regard to instant claim 4, claim 12 of U.S. Patent No. 10,214,805 discloses wherein the process further comprises subjecting the workpiece to a low temperature gas hardening process selected from the group consisting of low temperature carburization, low temperature nitriding and low temperature carbonitriding, thereby forming a hardened surface layer on the workpiece surfaces without formation of nitride or carbide precipitates, said low temperature gas hardening process being carried out by contacting the workpiece with an additional gas different from said vapors, said additional gas containing at least one of a compound capable of decomposing to yield carbon atoms for carburization, and a compound capable of decomposing to yield both nitrogen atoms and carbon atoms for nitrocarburizing. 
	In regard to instant claim 19, claim 8 of U.S. Patent 10,214,805 discloses 316 stainless steel which would contain 16 to 18 weight percent chromium and 10 to 14 weight percent nickel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759